On May 29,1987, the Defendant was sentenced to ten (10) years for Assault; twenty (20) years for Robbery; seventy five (75) years for Deliberate Homicide; and seventy five (75) years for Deliberate Homicide; plus an additional ten (10) year term for the use of a firearm in the commission of the crime Assault and Deliberate Homicide. All sentences are to run consecutively to each other; credit for time served from date of arrest; and defendant is prohibited from, in any way, profiting financially or economically, as the result of this crime. Dangerous offender designation.
On July 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority to increase the sentence, to leave it as it is, or reduce it. In the event that there is a possibility of increasing the sentence, the proceedings will be stayed, an attorney will be appointed, and the matter will be rescheduled for hearing at a later date.
It is the Division’s understanding that there is a petition for post conviction relief pending. Mr. Wentz was given the opportunity to proceed with the hearing at this time or if he wishes to wait until the post conviction has been completed, then he can move to dismiss the petition with permission to refile for sentence review after the post conviction relief matter is completed.
Mr. Wentz requested and was granted permission to dismiss his application for sentence review at this time and will be allowed to refile for sentence review after the post conviction relief matter has been completed.
The matter is hereby dismissed.
*28Hon. Ed McLean, Chairman, Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges.